Per Curiam.
This is an original proceeding here commenced by Pete Bellonzja, an inmate of the State Prison who was there committed by the district court of Cascade County after having pleaded guilty to an information therein filed, charging him with robbery. He here complains, that said district court committed error in denying a petition for a writ of coram nobis which he had filed attempting to show that at the time of entering his plea he was suffering from “epilepsy illness” which afflicted him two or three times daily and which required medical treatment, and that the medical treatment supplied him while in the Cascade County jail awaiting arraignment consisted of *610narcotic pills which left him devoid of will power and the capacity to reason.
We cannot find from the showing here made that the district court committed error in denying relator’s petition and accordingly this proceeding is ordered dismissed.